Citation Nr: 1208779	
Decision Date: 03/07/12    Archive Date: 03/19/12

DOCKET NO.  05-35 449	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for a back disability.  

2.  Entitlement to service connection for hypertension.  

3.  Entitlement to service connection for a right knee disability.  

4.  Entitlement to service connection for a left knee disability.  

5.  Entitlement to service connection for a gastroesophageal disability, including gastroesophageal reflux disease (GERD) and a hiatal hernia, to include as secondary to medication for service-connected disabilities.  

6.  Entitlement to service connection for a lung disability, including chronic obstructive pulmonary disease (COPD) and emphysema, including as secondary to asbestos and lead paint exposure.  

7.  Entitlement to service connection for a skin disability, including as secondary to herbicide exposure.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Meawad, Counsel


INTRODUCTION

The issue of diabetes mellitus has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  

The Veteran served on active duty from September 1969 to September 1971.  The Veteran served in the Republic of Vietnam from September 1970 to August 1971.  He also had service in the United States Army Reserves from April 1976 to March 1981.  

This case comes to the Board of Veterans' Appeals (Board) on appeal from rating decisions of February 2005, September 2007, and January 2009 of the Montgomery, Alabama, Department of Veterans Affairs (VA), Regional Office (RO).  

In November 2009, the Board remanded the present matter for additional development and due process concerns.  

The Veteran's claims for service connection for hypertension and a back disability were originally denied in unappealed rating decisions in November 1995 and March 2003, respectively.  Ordinarily, new and material evidence would be required to reopen these claims.  38 U.S.C.A. § 5108.  Under the provisions of 38 C.F.R. § 3.156(c)(1), however, when VA receives relevant service department records that existed and had not been associated with the claims file when VA first decided the claim, VA will reconsider the prior decision without the need for new and material evidence.  Evidence added to the record since the November 1995 and March 2003 decisions includes service department records that are relevant to the claims.  The Board will therefore review these claims on a de novo basis.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Board finds that an examination is necessary in this case to determine the etiology and onset of the claimed disorders.  

Service treatment records reveal that no abnormalities of the back were found on entrance into service.  The Veteran was treated for complaints of back pain in September 1969 and March 1971.  During treatment in September 1969, the Veteran stated that he had back problems since he was 9 years old.  Following service, the Veteran received VA treatment for back pain; the earliest record is dated November 2001.  A June 2006 CT scan of the back revealed degenerative osteoarthritis of the lumbar back.  The Veteran was afforded a VA examination in connected with this claim for a back disability in May 2011.  The Veteran reported not having any specific injury during service, but would jump off trucks.  He began having treatment for his back between 1980 and 1985 and was prescribed muscle relaxers.  He worked as a welder following service for 28 years.  In a September 2011 addendum, the Veteran was diagnosed as having degenerative disc disease and facet arthropathy of the lumbar spine.  The examiner noted that the Veteran reported having back pain since he was 9 years old during inservice treatment; however, there was no history of a back injury during service.  The examiner, therefore, opined that his current back condition was less likely as not related to an event or treatment during service.  

The Board finds that another opinion is necessary in this case as the examiner failed to provide adequate support of the opinion provided and did not determine whether the Veteran had a preexisting condition that was aggravated by service.  In light of the Veteran's history, a VA medical opinion should be obtained to determine whether the Veteran's back disability pre-existed service and whether it was incurred in or aggravated during service.  Barr v. Nicholson, 21 Vet. App. 303 (2007); Daves v. Nicholson, 21 Vet. App. 46 (2007); 38 U.S.C.A. § 1111; 38 C.F.R. § 3.159 (c)(4); 38 U.S.C.A. § 5103A(d).

As service-connection has been granted for coronary artery disease (CAD), an examination should be obtained on remand to determine if the Veteran's diagnosed hypertension is caused or aggravated by CAD.  Secondary service connection includes the concept of aggravation of a nonservice-connected disability by a service-connected disability.  38 C.F.R. § 3.310(a); Allen v. Brown, 7 Vet. App. 439 (1995).  

The Veteran is seeking service connection for a gastroesophageal disability, including GERD and a hiatal hernia.  The Veteran contends that these are secondary to medication for service-connected disabilities.  As service-connection has been granted for CAD, chronic arch strain and degenerative arthritis of the right foot, and chronic arch strain of the left foot, an examination should be obtained on remand to determine if the Veteran's diagnosed gastroesophageal disabilities are caused or aggravated by his service-connected disabilities.  38 C.F.R. § 3.310(a); Allen, 7 Vet. App. 439.  

The medical evidence of record shows that an April 2007 pulmonary function analysis revealed that the Veteran suffers from a mild obstructive lung defect.  The Veteran stated that he served in 469 Trans Det in Vietnam aboard an army vessel hauling supplies up and down the coast and he slept under the deck of the boat for about 11 months.  He contends that he was exposed to asbestos while he was on the boat, as the pipes were wrapped with it, as well as lead paint.  The Veteran was afforded a VA examination in January 2007.  It was noted that the Veteran smoked for more than 30 years and his physician told him that he had emphysema.  Following a physical examination, the Veteran was diagnosed as having mild COPD.  The Boards finds this examination inadequate as no opinion was provided as to whether the Veteran's lung disability was incurred in or the result of service, including exposure to asbestos and lead paint.  Therefore, another examination is necessary in this case.  Barr v. Nicholson, 21 Vet. App. 303 (2007); Daves v. Nicholson, 21 Vet. App. 46 (2007).  

Service treatment records are silent for any complaints or treatment relating to the Veteran's claimed right and left knee disabilities.  The Board finds, however, that an examination is necessary in this case as the January 2007 and May 2011 VA examinations mention that the Veteran's had pain in his knees, but did not provide diagnoses or opinions regarding their etiology.  The Board notes that the January 2007 examiner opined that the Veteran's mild chronic right knee strain was due to his morbid obesity, but no rationale was provided.  Therefore, another examination is necessary in this case.  Barr, 21 Vet. App. 303; Daves, 21 Vet. App. 46.  

Finally, the Veteran is seeking service connection for chloracne secondary to exposure to Agent Orange while he was serving in Vietnam.  Service treatment records show that he was treated for a heat rash in September 1969, warts in December 1969 and July 1971, and acne vulgaris in November 1970.  While post-service treatment records do not show that the Veteran has been diagnosed as having chloracne, he has been diagnosed as having tinea cruris, psoriasis vulgaris of the left leg, and tinea pedis.  During the January 2007 VA examination and May 2007 VA treatment, the Veteran stated that he has had a rash on his left leg since service in Vietnam.  The Board notes that no diagnosis or opinion was provided during the January 2007 VA examination.  In light of the Veteran's history and the January 2007 VA examination, a VA medical opinion should be obtained to determine whether the Veteran's skin disability was incurred in or the result of service.  Barr, 21 Vet. App. 303; Daves, 21 Vet. App. 46.  

Accordingly, the case is REMANDED for the following action:

1.  Notify the Veteran that he may submit lay statements from individuals that have first-hand knowledge, and/or were contemporaneously informed of the onset and/or chronicity of his in-service and post-service claimed disabilities.  The Veteran should be provided a reasonable amount of time to submit this lay evidence.

2.  Obtain and associate with the claims file for consideration all VA or other records concerning any evaluation or treatment the Veteran has received for his back disability, hypertension, a right knee disability, a left knee disability, gastroesophageal disability, a lung disability, and a skin disability.  All efforts to obtain all identified records should be documented.  If, after sufficient attempts, it is determined identified records do not exist or that further attempts to obtain them would be futile, then also make an express declaration of this in the file and notify the Veteran of this in accordance with 38 C.F.R. § 3.159(e).

3.  After obtaining all additional treatment records, schedule the Veteran for a VA examination to determine the current nature, onset and likely etiology of any back disability found to be present.  All indicated studies should be performed, and all findings should be reported in detail.  The claims files should be made available to and reviewed by the examiner.  

The examiner should state the likelihood that any back disability found to be present existed prior to service.  If the examiner concludes that a back disability found to be present existed prior to service, the examiner should indicate that likelihood that the disability worsened during service.  If the examiner diagnoses the Veteran as having a back disability that did not pre-exist service, the examiner must opine as to whether it is at least as likely as not that the condition is related to or had its onset during service.  

In offering each of these opinions, the examiner must specifically acknowledge and discuss the Veteran's competent and credible report of a continuity of back symptoms since service.  The rationale for all opinions must be set forth in a legible report.

4.  After obtaining all additional treatment records, schedule the Veteran for a VA examination to determine the nature, onset and etiology of his hypertension.  The claims file, including a copy of this remand, must be made available to the examiner for review.  

The examiner should review the pertinent evidence, including the Veteran's lay assertions, and also undertake any indicated studies.  Then, based on the record review and examination results, the examiner should provide a current diagnosis and specifically indicate whether it is at least as likely as not that the Veteran's hypertension had its onset during his active service or within one year of his discharge.  Alternatively, the examiner must state whether it is at least as likely as not that the disease is otherwise related to service.  

If the examiner determines that hypertension is not directly related to the Veteran's active service, the examiner is asked to provide an opinion as to whether it is at least as likely as not that hypertension was caused or aggravated as a consequence of the Veteran's service-connected CAD.

The examiner should prepare a legible report setting forth all examination findings, along with a complete rationale for all opinions and conclusions reached.  It is imperative that the examiner offer a detailed analysis for all conclusions and opinions reached supported by specific references to the Veteran's claims file, including the in-service and post-service medical records, and the Veteran's lay assertions.  

5.  After obtaining all additional treatment records, schedule the Veteran for a VA examination to determine the current nature, onset and etiology of his gastroesophageal disability, including GERD and a hiatal hernia.  The claims file, including a copy of this remand, must be made available to the examiner for review.  

The examiner should review the pertinent evidence, including the Veteran's competent lay assertions, and also undertake any indicated studies.  Then, based on the record review and examination results, the examiner should provide a current diagnosis and specifically indicate whether it is at least as likely as not that the Veteran's gastroesophageal disability, including GERD and a hiatal hernia, had its onset during his active service or is otherwise etiologically related to his active service.  

If the examiner determines that gastroesophageal disability is not directly related to the Veteran's active service, the examiner is asked to provide an opinion as to whether it is at least as likely as not that gastroesophageal disability was caused or aggravated as a consequence of the Veteran's service-connected CAD, chronic arch strain and degenerative arthritis of the right foot, or chronic arch strain of the left foot.

The examiner should prepare a legible report setting forth all examination findings, along with a complete rationale for all opinions and conclusions reached.  It is imperative that the examiner offer a detailed analysis for all conclusions and opinions reached supported by specific references to the Veteran's claims file, including the in-service and post-service medical records, and the Veteran's lay assertions.  

6.  After associating all outstanding records with the claims file, the RO shall afford the Veteran an appropriate VA examination to determine the nature, onset and etiology of his claimed lung disability, to include COPD and emphysema.  The claims file, including a copy of this remand, must be made available to the examiner for review.  

The examiner should review the pertinent evidence, including the Veteran's lay assertions, and also undertake any indicated studies.  Then, based on the record review and examination results, the examiner should provide a current diagnosis and specifically indicate whether it is at least as likely as not that the Veteran's lung disability, to include COPD and emphysema, had its onset during his active service or is otherwise etiologically related to his active service, to include asbestos and lead paint exposure.  The examiner is asked to specifically comment on the Veteran's history of smoking for more than 30 years.

The examiner should prepare a legible report setting forth all examination findings, along with a complete rationale for all opinions and conclusions reached.  It is imperative that the examiner offer a detailed analysis for all conclusions and opinions reached supported by specific references to the Veteran's claims file, including the in-service and post-service medical records, and the Veteran's lay assertions.  

7.  After associating all outstanding records with the claims file, the RO shall afford the Veteran an appropriate VA examination to determine the nature, onset and etiology of his claimed right and left knee disabilities.  The claims file, including a copy of this remand, must be made available to the examiner for review.  

The examiner should review the pertinent evidence, including the Veteran's competent lay assertions, and also undertake any indicated studies.  Then, based on the record review and examination results, the examiner should provide a current diagnosis and specifically indicate whether it is at least as likely as not that the Veteran's right and left knee disabilities had their onset during his active service or is otherwise etiologically related to his active service.  The examiner is asked to specifically comment on the Veteran's history of a motor vehicle accident in 1975 and fall in 1981.  See January 2007 VA examination.

The examiner should prepare a legible report setting forth all examination findings, along with a complete rationale for all opinions and conclusions reached.  It is imperative that the examiner offer a detailed analysis for all conclusions and opinions reached supported by specific references to the Veteran's claims file, including the in-service and post-service medical records, and the Veteran's lay assertions.  

8.  After associating all outstanding records with the claims file, the RO shall afford the Veteran an appropriate VA examination to determine the nature, onset and etiology of his claimed skin disability.  The claims file, including a copy of this remand, must be made available to the examiner for review.  

The examiner should review the pertinent evidence, including the Veteran's competent and credible lay report of skin problems since service, and also undertake any indicated studies.  Then, based on the record review and examination results, the examiner should provide a current diagnosis and specifically indicate whether it is at least as likely as not that any of the Veteran's skin disabilities had their onset during his active service or is otherwise etiologically related to his active service, to include herbicide exposure.  The examiner is asked to specifically comment on the Veteran's history of in-service treatment for warts and acne vulgaris and his statements regarding his post-service left leg rash.

The examiner should prepare a legible report setting forth all examination findings, along with a complete rationale for all opinions and conclusions reached.  It is imperative that the examiner offer a detailed analysis for all conclusions and opinions reached supported by specific references to the Veteran's claims file, including the in-service and post-service medical records, and the Veteran's lay assertions.  

9.  Then, the RO should readjudicate the appeal.  If the benefit sought on appeal remains denied, the RO should issue the Veteran and his representative an appropriate Supplemental Statement of the Case (SSOC) that includes clear reasons and bases for all determinations, and affords the appropriate time period to respond.  Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

